Case 1:21-cv-21093-DPG Document 1-1 Entered on FLSD Docket 03/22/2021 Page 1 of 9




                 EXHIBIT “A”
Case 1:21-cv-21093-DPG Document 1-1 Entered on FLSD Docket 03/22/2021 Page 2 of 9
Case 1:21-cv-21093-DPG Document 1-1 Entered on FLSD Docket 03/22/2021 Page 3 of 9
Case 1:21-cv-21093-DPG Document 1-1 Entered on FLSD Docket 03/22/2021 Page 4 of 9
Case 1:21-cv-21093-DPG Document 1-1 Entered on FLSD Docket 03/22/2021 Page 5 of 9
Case 1:21-cv-21093-DPG Document 1-1 Entered on FLSD Docket 03/22/2021 Page 6 of 9
Case 1:21-cv-21093-DPG Document 1-1 Entered on FLSD Docket 03/22/2021 Page 7 of 9
Case 1:21-cv-21093-DPG Document 1-1 Entered on FLSD Docket 03/22/2021 Page 8 of 9
Case 1:21-cv-21093-DPG Document 1-1 Entered on FLSD Docket 03/22/2021 Page 9 of 9
